                         Case 2:20-cv-00957-JCM-DJA Document 16 Filed 07/31/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Optum Services, Inc.

                     8                                UNITED STATES DISTRICT COURT

                     9                                        DISTRICT OF NEVADA

                10
                         LAWONE HAMILTON, an individual,
                11
                                        Plaintiff,                            Case No. 2:20-cv-00957-JCM-DJA
                12
                                 vs.
                13
                         OPTUM SERVICES, INC., a Delaware                     NOTICE OF SETTLEMENT AND
                14       Corporation                                          STIPULATION AND ORDER TO
                                                                              VACATE EARLY NEUTRAL
                15                      Defendant.                            EVALUATION CONFERENCE

                16
                                 Defendant Optum Services, Inc. and Plaintiff Lawone Hamilton, by and through their
                17
                         respective counsel of record, hereby notify the Court the parties have reached a settlement in the
                18
                         above captioned matter.
                19
                                 The parties are currently drafting the settlement documents. However, due to current
                20
                         circumstances, the parties request this Court’s approval to file a stipulation and order to dismiss
                21
                         this action no later than 45 days from the date of this order.
                22
                         ...
                23
                         ...
                24
                         ...
                25
                         ...
                26
                         ...
                27
                         ...
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-00957-JCM-DJA Document 16 Filed 07/31/20 Page 2 of 2




                     1             The parties further request that the Early Neutral Evaluation Conference currently

                     2   scheduled for August 11, 2020 be vacated.

                     3            Dated this 31st day of July, 2020.

                     4   GABROY LAW OFFICES                               JACKSON LEWIS P.C.

                     5   /s/ Kaine Messer                                 /s/ Daniel I. Aquino
                         Christian Gabroy, Bar #8805                      Deverie J. Christensen, Bar #6596
                     6   Kaine Messer, Bar #14240                         Daniel I. Aquino, Bar #12682
                         170 South Green Valley Parkway, Suite 280        300 S. Fourth Street, Suite 900
                     7
                         Henderson, Nevada 89012                          Las Vegas, Nevada 89101
                     8   Attorneys for Plaintiff                          Attorneys for Optum Services, Inc.

                     9
                10
                                                                       ORDER
                11        IT IS HEREBY ORDERED that
                          the proposed Stipulation and Order
                12        for Dismissal must be filed on or
                          before August 14, 2020.                      IT IS SO ORDERED.
                13
                14
                                                                       UNITED STATES MAGISTRATE JUDGE
                15
                                                                              7-31-2020
                16                                                     Dated:

                17
                18
                         4850-6503-7254, v. 1

                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                         2
    Las Vegas
